Simonton, J.,
(charging jury.) The defendanUstands indicted under the act of congress of April 18, 1884. The testimony for the government is to the effect that he, alleging that he was a post-office inspector, visited one Crane, a postmaster, and charged him. with illegal sale of stamps; that Crane admitted the charge, whereupon defendant received from him $150, giving him a receipt in full for stamps illegally used, signing it post-office inspector. The defendant, the only witness on his own behalf, admits the main facts. He insists, however, that the sole purpose of his assumption of the character of post-office inspector was to obtain information, fbr which some newspaper would pay him.
The act of congress, under which he is indicted, creates two offenses. The one is where, with intent to defraud the United States, or any person, any one falsely pretends to ho an officer or employe, acting under the authority of the United States, or any department or any officer, thereof, and takes upon himself to act as such. The other is where one, falsely assundng such pretended character, shall demand or obtain from any person, or from the United States, or any department or officer thereof, any money, paper, document, or other valuable thing. The defendant is indicted under this last subdivision of the act. In order fo convict him, you must answer these questions in the affirmative: (1) Did this defendant assume or pretend to be a post-office inspector, acting under the authority of the department? (2) Was such assumption or pretense false? (3) Did he make this false pretense or assumption with intent to defraud Crane, the postmaster? (4) Did he carry out this intent, and did he in this, his assumed or pretended, character, or because of his falso assumption or pretense, defraud, or attempt to defraud, Crane?